Citation Nr: 1144221	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  10-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a respiratory disorder, to include asthma. 

4.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his Mother, and Stepfather

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2000 to March 2001 and from January 2002 to July 2002 with service in Southwest Asia.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is etiologically related to noise exposure during active duty service.  

2.  The Veteran's tinnitus is etiologically related to noise exposure during active duty service.  

3.  The Veteran's asthma is etiologically related to active duty service.  




CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(a) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(a); 38 C.F.R. § 3.303.

3.  Service connection for a chronic respiratory disorder, diagnosed as asthma, is warranted.  38 U.S.C.A. §§ 1110, 1154(a); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for hearing loss of the right ear, tinnitus, and a respiratory disorder diagnosed as asthma.  He testified during the July 2011 hearing that his hearing and respiratory disabilities were incurred due to active duty service in Kuwait and exposure to environmental pollutants and noise trauma. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Initially, the Board notes that the Veteran's service treatment records are not available for procurement.  However, the Veteran has provided competent and credible testimony regarding the onset of his claimed disabilities during active duty in 2002 in Kuwait and statements from the Veteran's supervisors during service confirm the onset of a chronic cough during active duty.  The Veteran has also stated that he was exposed to large caliber weapons fire and explosive devices during service that resulted in hearing loss and tinnitus.  The Veteran is competent to report injuries during service, and exposure to environmental pollutants and noise trauma such as that described by the Veteran is consistent with the type and circumstances of the Veteran's service with the Army as an infantryman in Southwest Asia.  See 38 U.S.C. § 1154(a).  

The record also establishes that the Veteran has been diagnosed with asthma by his private physician and uses an inhaler to treat the condition.  A December 2010 private audiogram also documents the presence of bilateral tinnitus and a right ear hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  Therefore, the Board finds that the first two elements of service connection-current disabilities and in-service injuries-are established. 

The record also contains competent medical evidence of a link between the Veteran's claimed disabilities and his active duty service in Kuwait in 2002.  In August 2011, the Veteran's private physician provided a nexus between the Veteran's hearing loss, tinnitus, and asthma and his exposure to noise trauma and hazardous environmental conditions in Southwest Asia.  The physician noted that several studies noted risk factors for asthma from Southwest Asia service and the Veteran's hearing loss was consistent with his reported noise exposure during service.  The private doctor also spoke to the Veteran's family and confirmed that the Veteran had no hearing or respiratory problems prior to his deployment overseas.  

All three elements necessary for service connection for right ear hearing loss, bilateral tinnitus, and asthma are present in this case and service connection is granted for the claimed disabilities.  

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  


ORDER

Entitlement to service connection for hearing loss of the right ear is granted. 

Entitlement to service connection for bilateral tinnitus is granted. 

Entitlement to service connection for a respiratory disorder, diagnosed as asthma, is granted. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the Veteran's claim for entitlement to service connection for a left shoulder disability.  During the July 2011 hearing, the Veteran testified that he injured his left shoulder during a drill weekend after his deployment for active duty service in 2002.  Neither the Veteran nor his witnesses were able to remember the date of the drill weekend, however an August 2011 statement from the Veteran's mother indicates that the drill weekend took place in November 2003.  Copies of service personnel records associated with the record do not indicate whether the Veteran served on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) in 2003.  Accordingly, the Board finds that additional efforts should be made to determine whether copies of the Veteran's service treatment records are available for procurement.  

Additionally, the Veteran should be provided a VA examination to determine the nature and etiology of any current left shoulder disabilities.  An August 2011 letter from the Veteran's private physician indicates that the Veteran has a current left shoulder disability demonstrated by X-ray, however the precise nature of the diagnosed condition is not provided. The Board also finds that the Veteran's private doctor should be contacted and asked to provide complete copies of all treatment records pertaining to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran medical release forms and ask that he execute them to authorize VA to obtain medical treatment records from Dr. William Brus and any other private physician who has treated the claimed left shoulder disability.

2.  Obtain records of treatment from Dr. Brus and any other health care providers identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Make additional efforts to obtain copies of the Veteran's service treatment records, to include contacting the State Adjutant General, the Attorney General, and the California Judge Advocate General (JAG).  All efforts to obtain the Veteran's records must be documented in the claims file. 

4.  Afford the Veteran a VA orthopedic examination, with an appropriate examiner, to determine the nature and etiology of the claimed left shoulder disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the physical examination, the examiner should identify all current left shoulder disabilities.  Then, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed left shoulder conditions are etiologically related to a period of active military service.  For the purposes of this examination, the examiner should accept as credible the Veteran's accounts of a left shoulder injury during a period of active training service in or around November 2003.  

A complete rationale should be provided for all expressed opinions.

5.  Then, readjudicate the claim on appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow them an appropriate period to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


